DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities: the claim limitation “the metacarpophalangeal joint shaft connects the metacarpophalangeal segment and the proximal segment, and the metacarpophalangeal joint shaft connects the proximal segment and the middle segment” is unclear as written. Examiner believes this should read “the metacarpophalangeal joint shaft connects the metacarpophalangeal segment and the proximal segment, and the proximal joint shaft connects the proximal segment and the middle segment”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (WO 2020/173219 A1) in view of Traverso (US Patent Application Publication TraA1) further in view of Asada (US Patent Application 2020/0384637 A1).
Claim 1: Zheng, a prosthetic hand, teaches an under-driven prosthetic hand (paragraph 0026, “thereby realizing an under-driven artificial hand drive mode)“ with a self-adaptive grasping feature (paragraph 0077, “the adaptive mechanism may be a torsion spring, which makes the end knuckles bend to adapt to the shape of the object”), comprising a prosthetic hand body (paragraph 0049, supporting structure 500 corresponds to a human palm), a finger transmission module (Fig. 1, finger structure 100) , an inter-finger transmission module (Fig. 1, first drive structure 300) , and a thumb driving module (Fig. 6, second drive element 401, see also paragraph 0013, “second drive structure is used to drive the thumb”), wherein 5the prosthetic hand body comprises a palm (paragraph 0049, supporting structure 500 corresponds to a human palm) and five fingers (paragraph 0008, “the index finger, middle finger, ring finger, little finger and thumb are respectively arranged on the supporting structure according to the relative positions of the human fingers”); the inter-finger transmission module is disposed inside the palm (Fig. 1, first driving structure 300 housed in the palm) and comprises an inter-finger driving mechanism (Fig 3, first driving element 301), an inter-finger transmission mechanism (paragraph 0052, each first driving structure includes a first transmission assembly), wherein the inter-finger driving mechanism comprises a first motor (paragraph 0076, first driving element 301 may be driving motor) and a first driving gear fixed onto an output shaft of the first motor (paragraph 0074, first driving gear 303 is fixed to first reducer 302 connected to the output shaft of first drive element nd identical driving structure); the first screw, the second screw, the first polished rod, and the second polished rod are -17-File: 101077usf parallel to each other and are all fixed onto the palm (Fig. 1 and 3, all elements are housed in identical driving elements 301 which are parallel to each other while being housed in the palm); the thumb is independently driven by the thumb driving module (Fig. 6, second driving element 400), the thumb driving module comprises a second motor (Fig. 6, second driving element 401) fixed onto the palm and a thumb bending pulley (Fig. 5, first pulley 209) fixed onto an output shaft of the second motor (Fig. 5, second pulley 209 is fixed onto shaft of second driving element 401); after a driving rope (Fig. 5, thumb tendon rope 206) of the thumb is wound around the thumb bending pulley (Fig. 5, first pulley 209), the driving rope of the thumb is divided into the first drive rope (Fig. 5, thumb tendon rope 206)  and the second drive rope (Fig. 5, thumb tendon cord 207)  by the thumb bending pulley (Fig. 5, first pulley 209).

Traverso, an under-actuated prosthetic hand, teaches each of the fingers is respectively pulled to be bent by a first driving rope (Fig. 8b, control cable 5a/5b, see also paragraph 0095) and pulled to be stretched by a second driving rope (Fig. 8b, return cable 341, see also paragraph 0095); four third pulleys (Fig 4. second pulleys 65); the four third pulleys are disposed near the palm root and one-to-one correspond to the remaining four fingers other than the thumb (Fig. 4, third pulleys 65 correspond to each finger except the thumb), after respective driving ropes of the remaining four fingers 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Zheng with the first and second driving ropes and third pulleys, as taught by Traverso, to articulate the prosthetic fingers (Paragraph 0083).  
Zheng and Traverso are silent on an inter-finger proportional transmission mechanism; the proportional transmission mechanism comprises a telescopic component, the telescopic component is disposed with four fixed points arranged in a straight line, which one-to-one correspondingly fix the respective first driving ropes of remaining four fingers other than a thumb; a distance between any two adjacent fixed points is telescopic, the telescopic component is pivotally connected to the first sliding block and the second sliding block respectively through two pins, after a driving rope is wound around the thumb bending pulley, 
	Asada, a scissor linkage design, teaches an inter finger proportional mechanism (Figs. 1B and 1C, see also annotated Fig. A below), the proportional transmission mechanism comprises a telescopic component (Figs. 1C, scissor linkage 102)  the telescopic component is disposed with four fixed points arranged in a straight line (Fig. 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Zheng in view of Traverso with the scissoring linkage as taught by Asada, to be pivotally connected to the first and second sliding blocks so that the linkage can expand and contract (paragraph 0034) to move the remaining prosthetic fingers can still be moved if one or more is blocked.
Claim 2: Zheng does not disclose the following features, however Traverso teaches wherein the five fingers are divided into the thumb, an index finger, a middle finger, a ring finger, and a little finger (Fig. 1, see also paragraph 0044, more preferably the prosthetic hand comprises a first pair of fingers identifying index finger and middle finger and a second pair identifying ring finger and small finger) respectively comprising a metacarpophalangeal joint component (Fig. 1, first rotation axis 31a), a proximal joint component (Fig. 1, second rotation axis 32a) a middle segment (Fig. 1, distal phalanx 32), and a distal segment (Fig. 1, fingertip of distal phalanx 32), wherein the proximal joint shaft connects the proximal segment and the middle segment (second rotation axis 32a connects proximal phalanx 31 and distal phalanx 32); the distal segment and the middle segment are connected at a preset bending angle (Fig. 5, distal phalanx 32 has a middle segment and distal fingertip connected at a preflexed angle); the finger transmission module is disposed inside each of the five fingers, the finger transmission module comprises the first driving rope (control cable 5a/5b), the second driving rope (return cable 341), and a first tensioning rope (control cable 5a/5b), a proximal segment coupling spring (elastic body 342), and a second tensioning rope (elastic body 342 acts to keep the return cable 341 in tension) sequentially connected in series (each of these components are connected in series); the first driving rope and the second driving rope adopt a pulling arrangement (Fig. 3, 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Zheng according to the teachings of Traverso, in order to articulate the prosthetic fingers.
Claim 3: Zheng does not disclose the following features, however Traverso teaches the four third pulleys (Fig. 3, four third pulleys 65).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Zheng with the four third pulleys, as taught by Traverso, to permit a homogeneous distribution of the actuation forces to be achieved (paragraph 0123). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Zheng in view of Traverso with the first installation plate, as taught by Asada, to provide a mounting surface for the third pulleys of Asada.
Further, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Zheng in view of Traverso with the scissoring linkage mechanism, as taught by Traverso, fixed to the sliding blocks to extend or retract (paragraph 0008) to accommodate movement of the sliding blocks.


    PNG
    media_image1.png
    623
    706
    media_image1.png
    Greyscale












Claim 4: Zheng further teaches wherein the thumb driving module further 
comprises a driving rope guide (first pulley 209 guides thumb tendon rope 206), thumb support (fixing seat 502, part of supporting structure 500), a thumb side-swing damping shaft (paragraph 0063, the fixing cap 406 is fixed to one end of the rotating shaft 405 to limit the axial movement of the thumb base 201), and a thumb connector (thumb base 201)  connected to the thumb side-swing damping shaft (Fig. 6, thumb base 201 is connected to dampening shaft formed by fixing cap 406 and rotating shaft 405); the driving rope guide and the thumb support are fixed onto the first installation 10plate; one end of the thumb side-swing damping shaft is fixed to the thumb support (Fig. 6, fixing cap 406 and rotating shaft 405 is fixed to fixing seat 502), and other end is fixed to the thumb connector (Fig. 6, fixing cap 406 and rotating shaft 405 is also connected to thumb base 201); and the thumb is installed onto the thumb connector (paragraph 0063, proximal phalanx of thumb is connected to one end of thumb base 201).
Zheng in view of Traverso does not disclose the thumb support being fixed onto the first installation plate, however Asada teaches an installation plate (mobile base 208). 

Claim 5: Zheng in view of Traverso are silent on the first transmission pin to the fourth transmission pin are respectively limited to the respective corresponding pivotally connected links using circlips.
However, Asada teaches the first transmission pin to the fourth transmission pin are respectively limited to the respective corresponding pivotally connected links using circlips (“links may be connected with ball bearings, shafts, rods, flexures, or any suitable structure to enable relative rotational movement of adjacent links as the disclosure is not limited in this regard”.
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Zheng in view of Traverso with circlips, as taught by Asada, to fix the pins to the links while still enabling relative rotational movement of the links (Asada, paragraph 0046).  
Claim 6, 7, 8, 9, and 10: Zheng further teaches linear bearings (0064, bearing not shown in drawings), however Zheng is silent on the bearings correspondingly cooperating with the first polished rod and the second polished rod are being installed 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, since it has been held that reversal, duplication, or rearrangement of parts involves only routine skill in the art.  See MPEP 2144.04(VI).
Claims 11, 12, 13, 14, and 15: Zheng is silent on each of the metacarpophalangeal segments and the middle segments of the respective fingers are all respectively provided with positioning pins to prevent the fingers from bending toward an opposite direction, and to limit a maximum bending angle of each of the segments toward the palm to 90 degrees.
Traverso teaches metacarpophalangeal segments and the middle segments of the respective fingers are all respectively provided with positioning pins to prevent the fingers from bending toward an opposite direction, (paragraphs 0103 and 0104, “prosthetic finger features a limit switch at both joints in both extension and flexion, a pin can also have the function of these switches). It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Zheng according to the teachings of Traverso, in order to articulate the prosthetic fingers.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zheng in view of Traverso to set the maximum bending angle of each metacarpophalangeal and middle segment to 90 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” See MPEP 2144.04(IV). In the instant case, modifying Zheng in view of Traverso to limit the maximum bending angle of each segment to 90 degrees does not limit the hands ability to grasp objects or perform the everyday functions of a prosthetic hand. Further, applicant places no criticality on the range claimed, indicating simply to limit the maximum bending angle of each segment to 90 degrees (instant spec, paragraph 0027).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIMILIAN TOBIAS SPENCER whose telephone number is (571)272-8382. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIMILIAN TOBIAS SPENCER/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774